Exhibit 10.21

 

July 11, 2012

 

Scott Richardson

Portland, OR 97229

Pendrell Corporation

2300 Carillon Point

Kirkland, WA 98033

Tel 425 278-7100

Fax 425 278-7101

Dear Scott,

On behalf of Pendrell Corporation (together with its subsidiaries and
affiliates, “Pendrell”) I am pleased to offer you the exempt position of Vice
President & Chief Product Officer reporting to Pendrell’s Chief Executive
Officer under the terms of this employment letter (“Employment Letter”)
beginning on July 16, 2012.

During the course of your employment with Pendrell, you will dedicate full time
and efforts to Pendrell to fulfill your duties and obligations; provided that,
nothing herein will prevent you from (i) participating in industry, trade,
professional, charitable and community activities (ii) serving on corporate,
civic or charitable boards or committees as mutually agreed by us and you, and
(iii) managing your personal investments and affairs, in each case so long as
such activities do not conflict with Pendrell’s interests or interfere with the
effective performance of your responsibilities to Pendrell.

This offer acknowledges that you w ill be based in Portland, Oregon with the
expectation that you will work up to three weeks each month in Kirkland,
Washington. The company agrees to reimburse you for reasonable and customary
travel and lodging expenses associated with your trips between Portland and
Kirkland up to a maximum of $25,000 per calendar year.

Base Salary and Performance Bonus

As a full-time employee in this exempt position your compensation will be
calculated at a rate equal to an annual salary of $300,000 (less payroll taxes
and required withholdings) paid semi-monthly. You will also be eligible for an
annual discretionary bonus of up to 40% of your annual base salary based on
performance criteria as approved by Pendrell’s Compensation Committee and
contingent upon your continuous service with the company through the date any
bonus is paid. Your 2012 performance bonus will be prorated based on your date
of hire.

Stock A wards

You will receive 150,000 restricted shares of PCO Class A common stock
(“Restricted Stock”) with an expected date of grant of August 15, 2012. Your
restricted stock will vest based on performance conditions established by
Pendrell’s Compensation Committee.

You will also receive an option to purchase 225,000 shares of the Class A common
stock of PCO (“Stock Option”) with an expected date of grant of August 15, 2012.
Your stock options will have exercise price equal to the closing price of PCO
stock on August 15, 2012 and w ill vest over a four-year period, with
twenty-five percent (25%) vesting on each of the first, second, third, and
fourth anniversaries of the grant date.



--------------------------------------------------------------------------------

The Compensation Committee of Pendrell’s Board is currently evaluating potential
modifications to outstanding equity awards under the Company’s Stock Incentive
Plan. To the extent a plan or program for modifications are made generally
applicable to senior officers of the company, your stock options and performance
based restricted stock will be treated in a manner that is generally consistent
with modifications made to the stock awards of other members of the CEO’s
executive team as part of this effort.

Stock awards are subject to approval by the Compensation Committee of Pendrell’s
Board, the terms and conditions of their respective plan agreements and subject
to board and shareholder approval of an increase in the number of shares
available under Pendrell’s Stock Incentive Plan to the extent required.

Employee Proprietary Information and Inventions Agreement

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the enclosed Pendrell Employee Intellectual Property
Agreement (“Agreement”) without modification, provided that, in the event of the
involuntary termination of your employment for any reason other than Cause, as
defined in Exhibit A, you will receive a severance payment equal to 50% of your
then annual base salary should the company, in its sole discretion, elect by
written notice to enforce the non-competition provisions contained in Section 4
of the Agreement. Notwithstanding the foregoing, you agree to abide by the terms
of the Agreement.

Benefits/Vacation/Expenses

You will be eligible for standard company benefits under the applicable company
plans. The amount and extent of benefits to which you are entitled will be
governed by the specific benefit plan, as it may be amended from time to time.
You will accrue 20 days of paid vacation per year. Such vacation will be taken
at such times as determined by you, subject to the reasonable business needs of
Pendrell. Pendrell will reimburse you for reasonable business expenses and other
disbursements paid by you in the performance of your duties and responsibilities
in accordance with Pendrell’s policies.

Employment At Will

By signing this Employment Letter, you understand and agree that your employment
will continue at- will. Therefore, your employment can terminate, with or
without cause, and with or without notice, at any time, at your option or
Pendrell’s option, and Pendrell can terminate or change all other terms and
conditions of your employment, with or without cause, and with or without
notice, at any time, in all cases subject to the other terms and conditions of
this Employment Letter. This at-will relationship will remain in effect
throughout your employment with Pendrell or any of its parents, subsidiaries or
affiliates. The at-will nature of your employment, as set forth in this
paragraph, can be modified only by a written agreement signed by both Pendrell
and you which expressly alters it. This at-will relationship may not be modified
by any oral or implied agreement, or by any policies, practices or patterns of
conduct.

Other Terms of Employment

Subsequent to receipt of this signed offer letter and as a further cond ition
for employment, Pendrell conducts a reference/background check on prospective
employees. Pendrell reserves the right to rescind the offer set forth in this
letter based on the results of such screenings and may do so in its sole
discretion. By your signature below you authorize Pendrell to conduct this
referenceIbackground check. This offer is also conditioned on your ability to
provide satisfactory documentary proof of your identity and right to work in the
United States of America on your first day of employment.

 

2



--------------------------------------------------------------------------------

Arbitration of Claims

You hereby acknowledge and agree that all disputes concerning your employment
with Pendrell, the termination thereof, the breach by either party of the terms
of this Employment Letter or any other matters relating to or arising from your
employment (with the exception of those excluded from arbitration by statute),
will be resolved in binding arbitration in a proceeding in Kirkland, WA
administered by and under the rules and regulations of National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. This
means that the parties agree to waive their rights to have such disputes or
claims decided in court by a jury. Instead, such disputes or claims will be
resolved by an impartial AAA arbitrator. Both parties and the arbitrator will
treat the arbitration process and the activities that occur in the proceedings
as confidential.

The arbitration procedure will afford you and Pendrell the full range of
statutory remedies. Pendrell and you will be entitled to discovery sufficient to
adequately arbitrate any covered claims, including access to essential documents
and witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the su
bstantially prevailing party, which determination shall be made by the
arbitrator in the event of ambiguity, shall be responsible for paying for the
arbitration filing fee and the arbitrator’s fees.

Nothing contained in this section will limit Pendrell’s or your right to seek
relief in any court of competent jurisdiction in respect of the matters set
forth in the “Pendrell’s Employee Proprietary Information and Inventions
Agreement.” We specifically agree that disputes under the “Pendrell Employee
Proprietary Information and Inventions Agreement” will not be subject to
arbitration unless both parties mutually agree to arbitrate such disputes.

Expiration of Offer:

Please indicate your acceptance of this offer by signing below and returning it
to the attention of DJ Allenby by July 13, 2012 after which time the offer will
expire. By signing and accepting this offer, you represent and warrant that
(i) you are not subject to any pre-existing contractual or other legal
obligation with any person, company or business enterprise which may be an
impediment to your employment with, or your providing services to Pendrell as
its employee; and (ii) you have not and shall not bring confidential or
proprietary information of another person, company or business enterprise to
whom yo u previously provided services.

Entire Agreement

This Employment Letter, any restricted stock and stock option agreement between
you and Pendrell, and the Pendrell Employee Intellectual Property Agreement
constitute the entire agreement, arrangement and understanding between you
Pendrell on the nature and terms of your employment with the company. This
Employment Letter supersedes any prior or contemporaneous agreement, arrangement
or understanding on this subject matter between you and Pendrell. By executing
this Employment Letter as provided below, you expressly acknowledge the
termination of any such prior agreement, arrangement or understanding. Also, by
your execution of this Employment Letter, you affirm that no one has made any
written or verbal statement that contradicts the provisions of this Employment
Letter. In addition, the covenants contained in the Pendrell Employee
Intellectual Property Agreement will also supersede the provisions of any other
similar covenant contained in your restricted stock and stock option agreement
to the extent of any conflict. This Employment Letter may be executed in
counterparts, each of which (including any signature transmitted via facsimile
or email) shall be deemed to be an original, and all of which together shall
constitute one instrument.

 

3



--------------------------------------------------------------------------------

Except as otherwise specified in this Employment Letter, the terms and
conditions of your employment pursuant to this letter may not be modified in any
way except by a writing from Pendrell’s Chief Executive Officer.

We hope that you will accept this offer and look forward to working with you.

 

Signature of Acceptance Sincerely, Pendrell Corporation By: /s/ Scott Richardson
By: /s/ Mark Fanning Date: 07/12/2012 Its: Chief People Officer

 

4



--------------------------------------------------------------------------------

Exhibit A Employment Letter

Definitions

Definition of Termination for “Cause”

Termination for “Cause” means dismissal for willful material misconduct or
willful failure to discharge duties, conviction or confession of a crime
punishable by law (except minor violations), the performance of an illegal act
while purporting to act on Pendrell’s behalf, or engaging in activities directly
in competition or antithetical to the best interest of Pendrell, such as
dishonesty, fraud, or unauthorized use or disclosure of confidential information
or trade secrets.

 

5



--------------------------------------------------------------------------------

ADDENDUM TO EMPLOYMENT LETTER AGREEMENT

This is an addendum to the Employment Letter Agreement between Pendrell
Corporation (the “Company”) and Scott Richardson (the “Employee”) dated July 11,
2012 (the “Employment Letter”). This addendum confirms and clarifies certain
provisions of the Employment Letter relating to the payment of severance
benefits (“Severance”) by the Company to the Employee upon certain employment
termination events that the Employee does not control. Specifically, if the
Company determines it is appropriate to pay Severance promptly upon employment
termination, the Company may do so, in its sole discretion. Conversely, if the
Company opts to pay Severance in accordance with any other methods described in
the Employment Letter, and unless the Employment Letter specifies otherwise, the
Employee shall not be entitled to compel accelerated payment of Severance.

This addendum is effective as of January 1, 2015.

ACKNOWLEDGED AND AGREED:

 

PENDRELL CORPORATION

/s/ Scott Richardson

By:

/s/ Lee E. Mikles

Scott Richardson Its: CEO Date: 1/22/2015 Date: 1/28/2015



--------------------------------------------------------------------------------

ADDENDUM TO EMPLOYMENT LETTER AGREEMENT

This is an addendum to the Employment Letter Agreement dated July 11, 2012, as
supplemented by an addendum dated January 1, 2015 (the “Employment Letter”),
between Pendrell Corporation (the “Company”) and Scott G. Richardson (“you” or
“your”). This addendum confirms that in lieu of an adjustment to your annual
base salary in 2015, and commencing January 1, 2015, you will be eligible to
earn an annual discretionary bonus of up to 43.0% of your annual base salary
based on performance criteria as approved by the Company’s Compensation
Committee and contingent upon your continuous service with the Company through
the date any bonus is paid. This new bonus target supersedes the bonus target
set forth in the Employment Letter.

ACKNOWLEDGED AND AGREED:

 

PENDRELL CORPORATION

/s/ Scott G. Richardson

By:

/s/ Lee E. Mikles

Scott G. Richardson Its: Interim CEO and President Date: February 13, 2015 Date:
February 13, 2015